Citation Nr: 1004529	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical serviced provided to the Veteran by St. 
Elizabeth's Medical Center in Grant County and Transcare 
Kentucky on January 4, 2007.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1976 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
VA Medical Center (VAMC) in Cincinnati, Ohio which denied 
entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by St. 
Elizabeth's Medical Center of Grant County and Transcare 
Kentucky on January 4, 2007.

The Veteran was scheduled to appear at the Louisville, 
Kentucky RO to have a personal hearing with a Veterans Law 
Judge on December 9, 2009.  The Veteran failed to appear for 
said hearing, and he has not since asked for it to be 
rescheduled.  Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the VAMC in Cincinnati, Ohio.  VA 
will notify the Veteran if further action on his part is 
required.


REMAND

The Veteran is seeking payment of the costs associated with 
medical services he received on January 4, 2007 from St. 
Elizabeth's Medical Center in Grant County and Transcare 
Kentucky.  

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
the Veteran's claim of entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
must be remanded for further evidentiary development.  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 28 U.S.C.A. 
§ 1725 (West 2002).  The Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department 
facility to those veterans who are active Department health-
care participants who are personally liable for such non-VA 
treatment and are not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2009).

In the instant case, a review of the record indicates that 
the Veteran received treatment at the St. Elizabeth Medical 
Center of Grant County emergency room on January 4, 2007.  
He was subsequently transferred via Transcare Kentucky 
ambulance to the St. Elizabeth's Medical Center cardiac care 
facility.  He was ultimately discharged on January 6, 2007.  
The VAMC has denied reimbursement for these hospital 
admissions.

A review of the Veteran's VA claims folder indicates that 
the records pertaining to the Veteran's January 4, 2007 
emergency room treatment at St. Elizabeth's Medical Center 
of Grant County have been obtained.  However, medical 
records pertaining to the Veteran's subsequent treatment at 
the St. Elizabeth's cardiac care facility from January 4, 
2007 to January 6, 2007 have not been associated with the 
claims folder.  Such records should be obtained and 
associated with the Veteran's claims folder as such evidence 
is potentially relevant to the appeal.

The Veteran has argued that he sought immediate transfer to 
the VAMC in Lexington, Kentucky, but was told that there 
were no beds available.  
He states that he then sought transfer to the VAMC in 
Cincinnati, Ohio, but was informed that this transfer was 
not possible because the VAMC did not have his treatment 
records.  See the Veteran's VA Form 9 received February 
2008.  A review of the claims folder shows that, in 
rendering its March 2007 decision, the Cincinnati VAMC did 
not attempt to verify the Veteran's contentions.  

In addition, the record demonstrates that in the March 2007 
denial, the Cincinnati VAMC did not determine whether the 
Veteran was enrolled in the VA health care system and had 
received medical services under 38 U.S.C. Chapter 17 within 
the 24-month period preceding the January 4, 2007 private 
medical treatment pursuant to the Veterans Millennium 
Healthcare and Benefits Act.  See 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009).  [There are currently no 
VA treatment records contained in the claims folder.]

Therefore, the Veteran's complete VA medical and 
administrative records dating from January 2005 to the 
present should be obtained and associated with the Veteran's 
VA claims folder.
Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.	The VAMC should obtain treatment 
records from the St. Elizabeth's 
Medical Center dated from January 4, 
2007 to January 6, 2007.  All records 
so obtained should be associated with 
the file.  

2.	The VAMC should obtain the Veteran's 
complete VA hospital records dating 
from January 2005 to present, including 
all medical and administrative records.  
All records so obtained should be 
associated with the Veteran's VA claims 
folder.

3.	Following any further development that 
the VAMC deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefits sought on appeal remain 
denied, the VAMC should provide the 
Veteran with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter  
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


